ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Triton Systems, Inc.                          )      ASBCA No. 59112
                                              )
Under Contract No. N61331-10-C-0013           )

APPEARANCE FOR THE APPELLANT:                        Mr. Ross Haghighat
                                                      CEO

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     James T. Shepherd, Esq.
                                                     Julio Ocampo, Esq.
                                                      Trial Attorneys
                                                      Naval Surface Warfare Center
                                                      Panama City, FL

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 28 May 2014



                                              ~
                                               ~                      dfo-/
                                              MARK N. STEMPLER
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59112, Appeal of Triton Systems,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals